UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (date of earliest event reported):August 21, 2009 RELIANCE BANCSHARES, INC. (Exact name of registrant as specified in its charter) Missouri (State or other jurisdiction of incorporation) 000-52588 (File Number)Commission 43-1823071 (I.R.S. Employer Identification No.) 10401 Clayton Road Frontenac, Missouri (Address of principal executive offices) (Zip Code) (314) 569-7200 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: □Written communications pursuant to Rule 425 under the Securities Act. □Soliciting material pursuant to Rule 14a-12 under the Exchange Act. □Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act. □Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act. Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers On August 21, 2009, William P. Stiritz effectively resigned from the Board of Directors of Reliance Bancshares, Inc. (the “Company”) by written letter to the Chairman of the Board.Mr. Stiritz subsequently accepted a position as Director Emeritus to the Company’s Board of Directors.Mr. Stiritz, age 75, resigned for personal reasons and there was no disagreement or dispute between Mr. Stiritz and the Company on any matter relating to the Company’s operations, policies or practices which led to his resignation. Item 9.01 Financial Statements and Exhibits. (a) Financial statements of businesses acquired. Not applicable. (b) Pro forma financial information. Not applicable. (c) Shell company transactions. Not applicable. (d) Exhibits. None. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated:August 26, 2009 RELIANCE BANCSHARES, INC. (Registrant) By: /s/ Dale E. Oberkfell Name: Dale E. Oberkfell Title: Chief Financial Officer
